IN THE SUPREME COURT OF TEXAS

                                 No. 05-0100

                      IN RE  H.E. BUTT GROCERY COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for immediate temporary relief, filed  February
10, 2005, is granted.   The trial court  ruling  requiring  the  relator  to
respond to discovery requests by February 18, 2005, in Cause  No.  02-60475-
2, styled Bonnie Headley v. H.E. Butt Grocery Company d/b/a HEB Grocery,  in
the County Court at Law No. 2 of Nueces County,  Texas,  is  stayed  pending
further order of this Court.

      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus no later than 3:00 p.m. February 28, 2005.

            Done at the City of Austin, this February 17, 2005.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk